 


109 HCON 187 IH: Expressing the sense of Congress concerning Uzbekistan.
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 187 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Ms. Ros-Lehtinen (for herself and Mr. Ackerman) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress concerning Uzbekistan. 
 
Whereas, on May 13 and 14, 2005, the Government of Uzbekistan brutally suppressed an uprising in the eastern city of Andijon, in which hundreds of civilians, many of them children, were reportedly killed; 
Whereas following the May 2005 violence— 
(1)the Government of Uzbekistan has reportedly sealed off outside access to Andijon and has refused to open the area to a full and independent investigation into the violence; and 
(2)Uzbek authorities have reportedly arrested human rights defenders and opposition activists in Andijon and have threatened others with arrest or criminal charges to deter demonstrations against the government; 
Whereas, in June 2005, the United States, the European Union, NATO’s North Atlantic Council, the United Nations High Commission on Human Rights, and the Organization for Security and Cooperation in Europe called for a credible independent international inquiry into the recent violence in Andijon and urged the Government of Uzbekistan to prosecute those responsible for civilian deaths; 
Whereas Uzbek law enforcement and security ministries have been implicated by witnesses as having been involved in the deadly crackdown in Andijon; 
Whereas these Uzbek ministries have reportedly received training and equipment from counterterrorism programs run by the United States; 
Whereas United States security assistance to the Government of Uzbekistan, provided by several United States agencies, has been intended in part to improve the abilities of soldiers and law enforcement officers from the Uzbek intelligence service, military, and national law enforcement service; 
Whereas, in July 2004, after a Department of State review of democratization in Uzbekistan, former Secretary of State Colin Powell determined that the Government of Uzbekistan was not fulfilling the terms of a 2002 Strategic Partnership Framework agreement that mandated substantial and continuing progress on democratization, and Secretary Powell did not certify Uzbekistan as eligible to receive certain United States assistance; 
Whereas by continuing to suppress human rights and to deny citizens peaceful, democratic means of expressing their convictions, the Government of Uzbekistan risks fueling popular support for violent and extremist movements, thus undermining the goals of the Global War on Terror; 
Whereas President George W. Bush, in his Inaugural Address, stated that the United States will persistently clarify the choice before every ruler and every nation: The moral choice between oppression, which is always wrong, and freedom, which is eternally right. America will not pretend that jailed dissidents prefer their chains, or that women welcome humiliation and servitude, or that any human being aspires to live at the mercy of bullies. We will encourage reform in other governments by making clear that success in our relations will require the decent treatment of their own people; and 
Whereas Congress has repeatedly expressed its desire to see deeper reform in Uzbekistan and has conditioned certain United States assistance to the Government of Uzbekistan on its progress in meeting human rights and democracy commitments made to the United States: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)the Government of Uzbekistan should take immediate steps to comply with calls for an independent international inquiry into the violence in Andijon and the prosecution of those individuals responsible for civilian deaths; 
(2)the Government of Uzbekistan should accelerate democratic reforms and fulfill its human rights obligations by— 
(A)releasing from prison all individuals jailed for peaceful political activism or the nonviolent expression of their political or religious beliefs; 
(B)fully investigating any credible allegations of torture and prosecuting those individuals responsible; 
(C)permitting the free and unfettered functioning of independent media outlets, independent political parties, and nongovernmental organizations, whether officially registered or not; 
(D)permitting the free exercise of religious beliefs and ceasing the persecution of members of religious groups and denominations not registered with the government; 
(E)holding free, transparent, competitive, and fair elections; and 
(F)making publicly available documentation of their revenues and expenditures and punishing those individuals engaged in official corruption; and 
(3)the President, the Secretary of State, and the Secretary of Defense should— 
(A)condition diplomatic engagement with and security assistance to the Government of Uzbekistan based on Uzbekistan’s compliance with calls for an independent international inquiry into the violence in Andijon, and the prosecution of those individuals responsible for civilian deaths; 
(B)continue to raise at the highest levels with the Government of Uzbekistan the concern of the United States for greater respect for human rights and democratic freedoms in Uzbekistan and related conditions for United States assistance; 
(C)take into account the progress achieved by the Government of Uzbekistan in upholding human rights and civil liberties and implementing political reforms when determining the allocation of United States assistance for and the nature of United States political and military engagement with Uzbekistan; 
(D)ensure that United States assistance does not benefit the security forces of Uzbekistan that have been implicated in violations of human rights and, in particular, the violence in Andijon; and 
(E)support those individuals, nongovernmental organizations, and media outlets in Uzbekistan working to establish a more open society and a transparent, democratic system of government. 
 
